Name: First Commission Directive 79/797/EEC of 10 August 1979 amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs
 Type: Directive
 Subject Matter: food technology;  marketing;  agricultural activity
 Date Published: 1979-09-22

 Avis juridique important|31979L0797First Commission Directive 79/797/EEC of 10 August 1979 amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs Official Journal L 239 , 22/09/1979 P. 0053 - 0080 Finnish special edition: Chapter 3 Volume 11 P. 0096 Greek special edition: Chapter 03 Volume 26 P. 0096 Swedish special edition: Chapter 3 Volume 11 P. 0096 Spanish special edition: Chapter 03 Volume 16 P. 0232 Portuguese special edition Chapter 03 Volume 16 P. 0232 FIRST COMMISSION DIRECTIVE of 10 August 1979 amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs (79/797/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/101/EEC of 23 November 1976 on the marketing of straight feedingstuffs (1), as last amended by Council Directive 79/372/EEC (2), and in particular Article 10 thereof, Whereas, in view of progress made in science and technology, the Annex to the aforementioned Directive must be amended; Whereas certain of the general provisions of the Annex must be clarified and supplemented so that the Directive can be correctly implemented; Whereas a number of adjustments to the special provisions laid down in respect of certain straight feedingstuffs are also required; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 77/101/EEC is replaced by the Annex hereto. Article 2 The Member States shall bring into force by 1 January 1981 the laws, regulations or administrative provisions necessary to comply with this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 10 August 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 32, 3.2.1977, p. 1. (2)OJ No L 86, 6.4.1979, p. 29. ANNEX PART A GENERAL PROVISIONS 1. Designation 1.1. If the straight feedingstuff has undergone a process which is not indicated by name, there must always be added to the name of the product, particulars of the process used, the method by which it was obtained, and, if applicable, the type of presentation, e.g. "pressed", "rolled", "crushed", "ground", "milled". 1.2. In the case of the straight feedingstuffs listed in items 2.1.1 to 2.1.3 of Part B, it may be laid down that the name must be supplemented by particulars of the type or types of wheat used : common wheat, durum wheat or common wheat and durum wheat. 1.3. In the case of the straight feedingstuffs listed in items 2.9.2 and 3.2.8 of Part B, it may be laid down that the name must be accompanied by particulars of the vegetable or animal species from which the product is derived. 2. Compulsory declarations and requirements 2.1. The levels indicated or to be declared as specified in Part B refer to: - the weight of the straight feedingstuff as such, for the purpose of columns 4 and 5, - the weight of dry matter contained in the straight feedingstuff, for the purpose of column 6, with the exception of moisture content and items 2.6.5, 2.6.6, 2.9.2, 3.2.8 and 3.3.2. 2.2. Where the products referred to in column 2 of Part B of the Annex are used to denature or bind straight feedingstuffs, the following information must be given: - denaturing agents : nature and quantity of the products used, - binding agents : nature of the products used. In the case of binding agents, the quantity of the products used may not exceed 3 % of the total weight. 2.3. Without prejudice to the provisions laid down in Article 3 and within the composition requirements, the botanical purity of the products and by-products listed in columns 1 and 2 of Part B must not be less than 95 % unless a different content is specified in column 6. 2.4. Considered as being botanical impurities are: (a) natural but innocuous impurities (e.g. straw and straw waste, seeds of other cultivated species or of weeds); (b) harmless residues of other oil seeds or oleaginous fruit derived from a previous manufacturing process, the level of which does not exceed 0 75 %. 2.5. Where, on official analysis puruant to Article 12 of the Directive, the composition of a straight feedingstuff is found to depart from the declared composition in a manner such as to reduce its value, the following minimum tolerances are permitted: (a) for crude protein, total sugars, reducing sugars and sucrose, lactose and glucose (dextrose): - two units for declared contents of 20 % or more, - 10 % of the declared content for declared contents of less than 20 %, - 0 75 unit for declared contents of less than 5 %; (b) for starch and inulin: - three units for declared contents of 30 % or more, - 10 % of the declared content for declared contents of less than 30 %, - one unit for declared contents of less than 10 %; (c) for crude oils and fats and crude fibre: - 1 75 units for declared contents of 15 % or more, - 10 % of the declared content for declared contents of less than 15 %, - 0 75 unit for declared contents of less than 5 %; (d) for moisture, crude ash, total phosphorus, sodium, calcium carbonate, calcium, magnesium, acid index, and matter insoluble in light petroleum: - one unit for declared contents (values) of 10 % (10) or more, as appropriate, - 10 % of the declared content (value) for declared contents of less than 10 % (10), as appropriate, - 0 72 unit for declared contents (values) of less than 2 % (2), as appropriate; (e) for ash insoluble in hydrochloric acid and chlorides expressed as NaCl: - 10 % of the declared content for declared contents of 3 % or more, - 0 73 unit for declared contents of less than 3 %; (f) for carotene, vitamin A and Xanthophyll: - 30 % of the declared content; (g) for methionine, lysine and volatile nitrogenous bases: - 20 % of the declared content. 2.6. Without prejudice to the provisions laid down in Article 3 and within the composition requirements, the content of ash insoluble in hydrochloric acid (HCl) listed in Part B must not exceed 2 % unless a different content is specified in column 6. >PIC FILE= "T0015220"> >PIC FILE= "T0015221"> >PIC FILE= "T0015222"> >PIC FILE= "T0015223"> >PIC FILE= "T0015224"> >PIC FILE= "T0015225"> >PIC FILE= "T0015226"> >PIC FILE= "T0015227"> >PIC FILE= "T0015228"> >PIC FILE= "T0015229"> >PIC FILE= "T0015230"> >PIC FILE= "T0015231"> >PIC FILE= "T0015232"> >PIC FILE= "T0015233"> >PIC FILE= "T0015234"> >PIC FILE= "T0015235"> >PIC FILE= "T0015236"> >PIC FILE= "T0015237"> >PIC FILE= "T0015238"> >PIC FILE= "T0015239"> >PIC FILE= "T0015240"> >PIC FILE= "T0015241"> >PIC FILE= "T0015242"> >PIC FILE= "T0015243"> >PIC FILE= "T0015244">